Citation Nr: 1717156	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  13-27 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than May 2, 2011 for the award of service connection for spindle cell sarcoma for accrued benefit purposes.

2.  Entitlement to service connection for a liver disability for accrued benefit purposes.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from September 1964 to September 1967 including service in the Republic of Vietnam during the Vietnam War.  He died in May 2011.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania that granted, in part, entitlement to accrued benefits for service connection for spindle cell sarcoma, primarily renal, with an evaluation of 100 percent from May 2, 2011, to May 31, 2011.

The Veteran appealed the December 2012 rating decision, arguing that an earlier effective date was proper and, in July 2015, the Board denied the appellant's claim finding that spindle cell carcinoma wasn't demonstrated before May 2011.  In that July 2015 decision, the Board also determined that the record did not contain a specific denial of an October 1984 claim for service connection for a liver disability and that that claim was, therefore, still pending at the time of the Veteran's death.  Thereafter, the appellant appealed to the United States Court of Appeals for Veterans Claims (Court).  In a July 2016 Order, the Court granted a Joint Motion for Remand and vacated and remanded the Board's decision for further development.  Recently, in September 2016, the Board remanded the earlier effective date for service connection for spindle cell sarcoma for accrued benefit purposes for further development.  Regrettably, additional development is necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, in September 2016, the Board remanded the issue of entitlement to an effective date earlier than May 2, 2011 for the award of service connection for spindle cell sarcoma for accrued benefit purposes.  

The Board explained in that remand that the issue could not be considered on appeal until a different issue, entitlement to service connection for a liver disability, was adjudicated as those issues were intertwined.  

Thereafter, in response to the Board's remand, in a December 2016 rating decision, the RO denied the service connection claim.  Significantly, thereafter, in January 2017, the appellant submitted a notice of disagreement with that decision.  

Once a notice of disagreement is submitted, as part of the adjudication process the RO must issue a statement of the case in response.  38 C.F.R. § 19.29.  

An SOC has not been issued and, therefore, remand is required to provide the Veteran with an SOC addressing the claim.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  The statement of the case must be issued unless the appellant's claim is resolved, such as by a complete grant of the benefit sought, or withdrawal of the notice of disagreement.  

As noted in the September 2016 Board remand, the earlier effective date issue on appeal may not be considered on the merits as it is inextricably intertwined with the service connection claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Thus, the Board cannot adjudicate the issue of entitlement to an effective date earlier than May 2, 2011 for the award of service connection for spindle cell sarcoma for accrued benefit purposes until the issue of entitlement to service connection for a liver disability is adjudicated.

In so finding, the Board is cognizant of the appellant's statements entreating the Board to adjudicate the earlier effective date issue.  The Board is sympathetic to the appellant's requests.  However, the Board may not consider the earlier effective date claim until the service connection issue is adjudicated in full or until that claim is withdrawn as the determination made on the service connection claim may affect the earlier effective date appeal.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a statement of the case addressing the appellant's claim of entitlement to service connection for a liver disability.  If the appellant perfects an appeal, return the claims to the Board.

2.  After completion of the foregoing, readjudicate the
 claim.  If the benefit sought on appeal remains denied, furnish the appellant with a supplemental statement of the case and afford her the appropriate time period for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




